Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 3-10, 13-14, 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-28, 31-35, 38 of U.S. Patent No. 10,650,573. Although the claims at issue are not identical, they are not patentably distinct from each other because all the instant claim limitations are essentially covered by the copending application claim limitations.

16/833,481
3-10
13-14, 17-18, 9
3
16/457,780
21-28
31-35
38


16/833,481
16/457,780
3. The method of claim 1, where determining the initial predicted surface geometry of the scene comprises: estimating an initial surface geometry of the scene; for a plurality of error levels relative to the initial surface geometry, determining sets of respective error pixel values from the plurality of physical imagers corresponding to common world points on respective error surfaces based 


22. The method of claim 19, wherein determining the pixel weights comprises: detecting an occlusion associated with a given candidate pixel of the plurality of candidate pixels; and setting a pixel weight associated with the given candidate pixel to zero in response to detecting the occlusion.
5. The method of claim 1, wherein detecting the occlusion comprises: detecting a pixel correspondence anomaly associated with the given candidate pixel relative to other candidate pixels of the plurality of candidate pixels; and detecting the occlusion in response to detecting the pixel correspondence anomaly.
23. The method of claim 22, wherein detecting the occlusion comprises: detecting a pixel correspondence anomaly associated with the given candidate pixel relative to other candidate pixels of the plurality of candidate pixels; and detecting the occlusion in response to detecting the pixel correspondence anomaly.
6. The method of claim 1, wherein detecting the occlusion comprises: performing an object tracking of an object in a vicinity of the scene; 



25. The method of claim 19, wherein determining the pixel weights comprises: for a given candidate pixel of the plurality of candidate pixels, determining if a function of a sensitivity for the given candidate pixel exceeds a threshold; responsive to the function of the sensitivity not exceeding the threshold, assigning to function of the sensitivity as a pixel weight for the given candidate pixel.
8. The method of claim 1, wherein determining the pixel weights comprises: for a given candidate pixel of the plurality of candidate pixels, determining if a function of a sensitivity for the given candidate pixel exceeds a threshold; responsive to the function of the sensitivity exceeding the threshold, assigning a constant value as a pixel weight for the given candidate pixel.
26. The method of claim 19, wherein determining the pixel weights comprises: for a given candidate pixel of the plurality of candidate pixels, determining if a function of a sensitivity for the given candidate pixel exceeds a threshold;
responsive to the function of the sensitivity exceeding the threshold, assigning a constant value as a pixel weight for the given candidate pixel.
9. The method of claim 1, wherein determining the value for the virtual pixel based on the weighted combination of the plurality of 
determining the value for the virtual pixel as a weighted combination of the minimum subset of the candidate pixels.

determining the value for the virtual pixel as a weighted combination of the minimum subset of the candidate pixels.

28. The method of claim 27, wherein the quality threshold for the virtual pixel is determined based on a pixel location of the virtual pixel.
13. The non-transitory computer-readable storage medium of claim 11, where determining the initial predicted surface geometry of the scene comprises: estimating an initial surface geometry of the scene; for a plurality of error levels relative to the initial surface geometry, determining sets of respective error pixel values from the plurality of physical imagers corresponding to common world points on respective error surfaces based on the plurality of error levels; determining respective correspondence measures between the sets of 


32. The non-transitory computer-readable storage medium of claim 29, wherein determining the pixel weights comprises: detecting an occlusion associated with a given candidate pixel of the plurality of candidate pixels; and setting a pixel weight associated with the given candidate pixel to zero in response to detecting the occlusion.
17. The non-transitory computer-readable storage medium of claim 11, wherein determining the pixel weights comprises: for a given candidate pixel of the plurality of candidate pixels, determining if a function of a sensitivity for the given candidate pixel exceeds a threshold; responsive to the function of the sensitivity not exceeding the threshold, assigning to function of the sensitivity as a pixel weight for the given candidate pixel.
33. The non-transitory computer-readable storage medium of claim 29, wherein determining the pixel weights comprises: 
for a given candidate pixel of the plurality of candidate pixels, determining if a function of a sensitivity for the given candidate pixel exceeds a threshold; responsive to the function of the sensitivity not exceeding the threshold, assigning to function of the sensitivity as a pixel weight for the given candidate pixel.

34. The non-transitory computer-readable storage medium of claim 29, wherein
determining the pixel weights comprises: for a given candidate pixel of the plurality of candidate pixels, determining if a function
of a sensitivity for the given candidate pixel exceeds a threshold; responsive to the function of the sensitivity exceeding the threshold, assigning a constant value as a pixel weight for the given candidate pixel.
9. The method of claim 1, wherein determining the value for the virtual pixel based on the weighted combination of the plurality of candidate pixels using the pixel weights comprises: obtaining a quality threshold for the virtual pixel; identifying a minimum subset of the candidate pixels such that when corresponding pixel weights are added in order of decreasing weight meet or exceed the quality threshold; and
determining the value for the virtual pixel as a weighted combination of the minimum subset of the candidate pixels.
35. The non-transitory computer-readable storage medium of claim 29, wherein determining the value for the virtual pixel based on the weighted combination of the plurality of candidate pixels using the pixel weights comprises: obtaining a quality threshold for the virtual pixel; identifying a minimum subset of the candidate pixels such that when corresponding pixel weights are added in order of decreasing weight meet or exceed the quality threshold; and determining the value for the virtual pixel as a weighted combination of the minimum subset of the candidate pixels.

38. The imaging system of claim 36, where determining the geometry of the scene comprises: estimating an initial surface geometry of the scene; for a plurality of error levels relative to the initial surface geometry, determining sets of respective error pixel values from the plurality of physical imagers corresponding to common world points on respective error surfaces based on the plurality of error levels; determining respective correspondence measures between the sets of respective error pixel values; and selecting an error level corresponding to a maximum one of the respective correspondence measures; and refining the initial surface geometry based on the selected error level.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ZHAI whose telephone number is (571)270-3740.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE ZHAI/Primary Examiner, Art Unit 2612